Citation Nr: 1011673	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  07-34 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1963 to November 
1963, May 1969 to August 1970, and August 1970 to September 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In September 2008, the Board remanded the case for further 
development.  As discussed below, the Board finds that the 
agency of original jurisdiction (AOJ) substantially complied 
with the remand orders and no further action is necessary in 
this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, a low back 
disability had its onset in service.  


CONCLUSION OF LAW

A low back disability is due to a disease or injury that was 
incurred in active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a low back 
disability.  The Veteran asserts that he injured his back 
multiple times during service and that he currently 
experiences chronic back pain due to the injuries he received 
during service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. When a 
chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease in service.  See Pond v. West, 12 
Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) include an August 1969 
complaint of low back pain.  The Veteran reported that he was 
hit in the back with the tails of a Howitzer in 1963.  The 
diagnosis was mild strain.  The Veteran complained of back 
pain again in July 1970 and November 1970.  In November 1973, 
the Veteran was involved in a motor vehicle accident and was 
admitted to the hospital with complaints of low back pain.  
In an April 1974 report of medical history, the Veteran 
reported recurrent back pain.  

VA medical records show that the Veteran complained of and 
was treated for low back pain.  In December 2002, the Veteran 
complained of low back pain and was treated with muscle 
relaxers.  The Veteran again complained of low back pain in  
November 2003.  His low back muscles were sore on palpation 
and Toradol was prescribed.  Furthermore, there are 
complaints of low back pain throughout VA outpatient records 
from October 2006 to January 2007.  Additionally, in November 
2006, results from magnetic resonance imaging (MRI) showed a 
bulging disc at the L4-L5 and spinal stenosis.

In November 2008 the Veteran was accorded a compensation and 
pension (C&P) spine examination.  During the examination the 
Veteran reported that he injured his back in 1963 when he was 
hit with a Howitzer.  The diagnosis was moderate degenerative 
joint disease of the lumbar spine.  The examiner stated that 
while the Veteran did have an injury in service, his current 
condition appeared to be a chronic condition that has slowly 
worsened with time and found that it was common with patients 
the Veteran's age.  He further opined that the Veteran's 
current lumbar spine condition was less likely than not a 
direct result of his back strain during active duty.  

In November 2009 the Veteran was accorded another C&P spine 
examination.  The diagnoses were mild lumbar strain and 
degenerative arthritis.  The examiner noted the Veteran's 
reported history of back pain and continuity of 
symptomatology and found that it was reasonable for the 
Veteran's in-service back injury to cause his continuing 
lumbar strain and posttraumatic degenerative arthritis within 
his lumbar spine.  He stated that he could not prove this 
assertion but opined that it was at least as likely as not 
that the Veteran's current lumbar back troubles are related 
to or were aggravated by his active military service.  

The November 2008 VA examination does not support a grant of 
service connection and the November 2009 VA examination finds 
that it is at least as likely as not that the Veteran's 
current lumbar back troubles are related to or were 
aggravated by his active military service.  Accordingly, the 
Board finds the evidence to be in equipoise, and resolving 
all reasonable doubt in favor of the Veteran, service 
connection for a low back condition is warranted.  38 C.F.R. 
§§ 3.102, 3.303.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for a low back condition is granted.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


